DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claim 1 is objected to because of the following informalities:  
With regard to Claim 1, line 3, please replace “suction pipe whose end is immersed” with “suction pipe which has an end immersed” for proper grammar.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al (“Removal of contaminant peaks in reversed-phase gradient liquid chromatography for improved detection of pharmaceutical impurities”).

    PNG
    media_image1.png
    348
    671
    media_image1.png
    Greyscale

With regard to Claim 1, Taylor et al (Taylor) discloses a method for comparing the levels of baseline interference arising from common laboratory mobile phase contamination sources and assesses different approaches for removing dissolved contaminants to generate interference-free chromatogram baselines (Abstract). Taylor discloses a liquid delivery device comprising a liquid delivery pump that sucks a mobile phase, which is liquid, from a mobile phase container containing the mobile phase through a suction pipe which has an end immersed in the mobile phase in the mobile phase container, and delivers the mobile phase (Pages 8-9, Figure 3, gradient analytical HPLC pump P2 (liquid delivery device) sucks mobile phase from a mobile phase container and suction pipe via trap column C1 and clean-up pump P1). 
Taylor discloses at least one dissolved substance removal filter provided at a position upstream of the liquid delivery pump on a path through which the mobile phase flows and the dissolved substance removal filter is filled with a filler having property of adsorbing a dissolved substance in the mobile phase (Page 9, Figure 3, a semi-prep scale bonded silica C18 column (dissolved substance removal filter) (C1 in Figure 3) was 
With regard to Claim 5, Taylor discloses wherein the filler is silica gel (Page 9, Figure 3). 
With regard to Claim 6, Taylor et al (Taylor) discloses a method for comparing the levels of baseline interference arising from common laboratory mobile phase contamination sources and assesses different approaches for removing dissolved contaminants to generate interference-free chromatogram baselines (Abstract). Taylor discloses a liquid chromatograph comprising an analysis channel, the liquid delivery device according to Claim 1 that delivers a mobile phase in the analysis channel (see rejection of Claim 1; Figure 3, Page 9, analysis channel before analytical HPLC column C2).
Taylor discloses a sample injection part configured to inject a sample into the analysis channel (Page 3/Instrumentation, autosampler (sample injection part)). Taylor discloses an analysis column that is provided at a position downstream of the sample injection part on the analysis channel, and separates a sample injected into the analysis channel by the sample injection part into individual components (Figure 3, Page 9, analytical HPLC column C2). Taylor discloses a detector that is provided at a position downstream of the analysis column on the analysis channel, and is for detecting the components separated by the analysis column (Page 3/Instrumentation, diode array UV detector).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al (“Removal of contaminant peaks in reversed-phase gradient liquid chromatography for improved detection of pharmaceutical impurities”), as applied to the claims above.
With regard to Claim 3, Taylor discloses all the limitations in the claims as set forth above. However, Taylor is silent to wherein a plurality of the dissolved substance removal filters are connected in series along a path through which the mobile phase flows.
Nevertheless, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein a plurality of the dissolved substance removal filters are connected in series along a path through which the mobile phase flows, since mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schick (US 5,366,620) in view of Taylor et al (“Removal of contaminant peaks in reversed-phase gradient liquid chromatography for improved detection of pharmaceutical impurities”), as applied to the claims above, and in further view of Lahaie et al (“Elimination of isobaric interference and signal-to-noise ratio enhancement using on-line mobile phase filtration in liquid chromatography/tandem mass spectrometry”).
With regard to Claim 4, modified Taylor discloses all the limitations in the claims as set forth above. However, modified Taylor is silent to wherein the fillers of the 
Lahaie et al (Lahaie) discloses that liquid chromatography instruments are selective and sensitive but can still be affected by isobaric interference or chemical noise arising from multiple sources such as the mobile phase (Abstract). Lahaie discloses an HPLC on-line mobile phase filtration setup which is used to remove interference to allow better detection of the analyte of interest (Abstract). 
Lahaie discloses that different on-line trapping guard columns may be used depending on the source of contamination, from activated carbon to strong cation-exchange (Pages 6-7).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the fillers of the plurality of the dissolved substance removal filters of modified Taylor have properties of adsorbing dissolved substances different from each other, as taught by Lahaie, in order to remove different contaminant sources.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Taylor discloses that contaminant breakthrough from trap micro-columns occurred very quickly, and as a result of their small size such columns have limited retention capacity and may be unsuitable for long sequence runs without continual flushing (Page 8). As a result, Taylor used the larger scale 4.6 x 100 mm column shown as C1 in Figure 3 (Pages 8-9). 

With regard to the reference Watanabe (“The adsorption of metal ions to the inner surface of a Teflon tube and its inhibition effect for FIA”) cited in the corresponding Japanese application, the Abstract states that the Teflon surface adsorbed metal ions after treatment with a 2M NaOH aqueous solution for 3 hours. The examination in the corresponding Japanese application did not establish that such conditions are applicable to chromatographic separations. Therefore, this reference has not been cited in the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777